DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 17 October 2019 and 21 October 2019 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
The IDS filed 17 October 2019 does not contain copies of any of the listed non-patent literature publications.
The IDS filed 21 October 2019 references TitaniumProcessingCenter, but a copy of the non-patent literature publication has not been provided by the applicant. 
The IDSs have been placed in the application file, but the information referred to therein has not been considered.
The information disclosure statements filed 21 October 2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the following references do not list a publication date:
How titanium is made – material, manufacture, making, history, used… 
Titanium processing WRITTEN BY: Stan R. Seagle 
Titanium Producing Process – SlideShare 
Applicant is reminded of MPEP 609.04(a)(I), which states, in part, that “[f]or publications obtained from the Internet, the uniform resource locator (URL) of the Web page that is the source of the publication must be provided for the place of publication (e.g., "www.uspto.gov"). Further, for an Internet publication obtained from a website that archives Web pages, both the URL of the archived Web page submitted for consideration and the URL of the website from which the archived copy of the Web page was obtained should be provided on the document listing (e.g., "Hand Tools," Web page <http://www.farmshopstore.com/handtools.html>, 1 page, August 18, 2009, retrieved from Internet Archive Wayback Machine <http://web.archive.org/web/20090818144217/ http://www.farmshopstore.com/handtools.html> on December 20, 2012). Where the actual publication date of a non-patent document is not known, the applicant must, at a minimum, provide a date of retrieval (e.g., the date a Web page was retrieved) or a time frame (e.g., a year, a month and year, a certain period of time) when the document was available as a publication.” Subsequent IDS documents are expected to conform to these aforementioned standards.
The IDS has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 10 discloses that “multiple arc plasma torches are coupled 600 mm from the first open end of the cylindrical shaped upper portion”. There is no support for coupling the plasma torches at a position determined relative to the first open end of the cylindrical shaped upper portion of the furnace in the instant specification. The instant specification instead discloses that “microwave emitters 108 may be placed 600mm from the first open end of the cylindrical shaped upper portion 102” (pg. 9 paragraph 6), as opposed to multiple arc plasma torches.

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1: “…to the central axis of cylindrical shaped…” at claim 1 (a)(2) should read “…to the central axis of the cylindrical shaped…”
Claim 1: “form funnel cavity” at claim 1 (b)(2) should read “form a funnel cavity”
Claim 10: “the multiple plasma arc torches” at line 6 should read “the multiple arc plasma torches” to correspond with the format used to describe the torches at lines 1-2, 3, 4, and 5.
Appropriate correction is required.

Claim Interpretation
Claim 1 requires that an arc plasma torch generator is coupled to the funnel shaped lower portion outer wall. Claim 9 recites that the arc plasma torch is coupled to the funnel shaped lower portion inner wall. Dependent claim 10 however recites the limitation “where the multiple arc plasma torches are coupled 600 mm from the first open end of the cylindrical shaped upper portion” in lines 3-4. Claims 1 and 8 disclose a plurality of microwave emitters are coupled to the cylindrical shaped upper portion, but also coupled 600 mm from the first open end of the cylindrical shaped portion (i.e. the same position), which would require the arc plasma torches to also be in the cylindrical shaped upper portion of the furnace. In view of the contradictory limitations regarding the position of the plasma torches, for the purpose of Examination claims 1-9 are examined in view of the art as written and read upon by art teaching plasma torches coupled to the funnel shaped lower portion of the furnace, whereas claim 10 is examined in view of the art as written, requiring that the position of the plasma torches be coupled to the cylindrical shaped upper portion of the furnace.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the limitation “where the multiple arc plasma torches are coupled 600 mm from the first open end of the cylindrical shaped upper portion”, however the instant specification discloses that the arc plasma torches are coupled to the funnel shaped lower portion (instant specification, pg. 4 (b)(3), pg. 12 first paragraph), and that the length of the cylindrical shaped upper portion can be 1,000mm (pg. 7 final paragraph), in which case the arc plasma torches would in fact be coupled with the cylindrical shaped upper portion, which is not supported in the instant specification. The instant specification instead appears to support the coupling of the multiple arc plasma torches 400 mm from the second end of the funnel shaped lower portion (pg. 11, paragraph 4). Correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a top cover in coupled to with the cylindrical shaped upper portion first end" at claim 1 (a)(3). The limitation is indefinite as the prepositions used make unclear whether the top cover is located inside of the cylindrical shaped upper portion first end, merely connected to the cylindrical shaped upper portion first end, or some other arrangement. Claims 2-12 are rejected due to their dependence on claim 1. Correction is required.
Claim 1 recites the limitation "second end" at claim 1 (a)(2). The limitation is indefinite as it is unclear whether the second end refers to the second open end referred to earlier in the claim, or a different end of the cylindrical shaped upper portion. Claims 2-12 are rejected due to their dependence on claim 1. Correction is required.
Claim 3 recites the limitation "the furnace cavity" in line 3. There is insufficient antecedent basis for this limitation in the claim, as there is no prior mention of a furnace cavity in claim 3 or any of the preceding claims, making unclear where the gas pump of claim 3 pumps gas from. The Examiner notes that claim 1 recites a cylindrical shaped upper portion inner cavity and funnel shaped lower portion inner cavity, but the differing terminology makes unclear whether either, both, or any of the recited cavities are analogous to or in any way relate to the “furnace cavity” of claim 3. Correction is required. Claims 4-12 are rejected due to their dependence on claim 3.
Claim 9 recites the limitation “the arc plasma torch”. There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of an arc plasma torch in claim 9 or any of the preceding claims, making unclear if the arc plasma torch is being newly introduced in claim 9, or is referring to a previously recited component using different terminology. Claims 10-12 are rejected due to their dependence on claim 9. Correction is required.
Claim 9 recites the limitation "the arc plasma torch is coupled to the funnel shaped lower portion inner wall". The limitation is indefinite as it is unclear how the arc plasma torches would be coupled to the funnel shaped lower portion inner wall, when claim 1 recites that the arc plasma generator is coupled to the funnel shaped lower portion outer wall. Correction is required.
Claim 9 recites the limitation "the arc plasma torch". The limitation is indefinite as it is unclear whether the arc plasma torch of claim 9 is synonymous with the arc plasma generator of claim 1, are a subcomponent of the arc plasma generator, or if an arc plasma torch is a distinct component altogether. Claims 10-12 are rejected due to their dependence on claim 9. Correction is required.
Claim 10 recites the limitation "arc plasma torches". The limitation is indefinite as it is unclear whether the arc plasma torches of claim 10 are synonymous with the arc plasma generator of claim 1, are a subcomponent of the arc plasma generator, or if an arc plasma torch is a distinct component altogether. Correction is required.
Claim 10 recites the limitation "arc plasma torches are coupled to the funnel shaped lower portion outer wall". The limitation is indefinite as it is unclear how the arc plasma torches would be coupled to the funnel shaped lower portion outer wall, when claim 9 recites that the arc plasma torch is coupled to the funnel shaped lower portion inner wall. Correction is required.
Claim 10 recites the limitation “where the multiple arc plasma torches are coupled 600 mm from the first open end of the cylindrical shaped upper portion” in lines 3-4. The limitation is indefinite as it is unclear how the arc plasma torches would be coupled to the funnel shaped lower portion inner wall as required by parent claim 9, when claim 8 discloses the plurality of microwave emitters are coupled to the cylindrical shaped upper portion, but are also coupled 600 mm from the first open end of the cylindrical shaped portion, and as the arc plasma torches and microwave emitters would be at the same location in the furnace, require the arc plasma torches also be coupled to the cylindrical shaped upper portion. Correction is required. 
Claim 10 recites the limitation “plasma torches at direct the plasma generated” in line 5. The limitation is indefinite as the use of both “at” and “direct” make unclear whether the plasma torches direct the plasma generated in a particular pattern, or are simply adjacent. Correction is required.
Claim 19 recites the limitation “the plurality of arc plasma torches”. There is insufficient antecedent basis for this limitation in the claim as there is no prior mention of a plurality of arc plasma torches in claim 19 or any of the preceding claims, making unclear if the plurality of arc plasma torches is being newly introduced in claim 19, or is referring to the plurality of arc plasma generators of claim 13. Claim 20 is rejected due to its dependence on claim 19. Correction is required.
Claim 19 recites the limitation “the plurality of arc plasma torches”. The limitation is indefinite as it is unclear whether the arc plasma torch of claim 19 is synonymous with the plurality of arc plasma generators of claim 13, are a subcomponent of the arc plasma generator, or if an arc plasma torch is a distinct component altogether. Claim 20 is rejected due to its dependence on claim 19. Correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Fan (CN 108642305 A, machine translation, original document).
Regarding claim 1, Fan teaches a smelting method and equipment for directly smelting titanium metal from titanium dioxide (Title), the equipment being a reaction furnace with a microwave generator, plasma torch generator, and a shell of steel plate (microwave gun and arc plasma torch furnace for generating melted titanium, Ti, from titanium dioxide powder, TiO2 powder, having an outer shell; [0004,0023]). Fan further teaches an upper part 1000 mm tall with an outer diameter of 1000mm, where one of ordinary skill would recognize a part with a height and a diameter defines a cylindrical wall (a cylindrical shaped upper portion, a cylindrical shaped upper outer wall; [0023], Fig. 2). The Examiner notes that the existence of a cylindrical wall inherently contains a cylindrical shaped cavity, reading on a cylindrical shaped upper portion inner cavity formed by the inner surface of the cylindrical shaped upper portion outer wall. The Examiner further notes that as Fan discloses only a single value for the diameter of the cylinder, the diameter is constant throughout the cylinder, requiring that the walls to be parallel. In turn, the cylinder of Fan inherently includes an axis from which its radius is defined that runs parallel to the walls and cavity of the cylinder, reading on wherein the cylindrical shaped upper portion inner cavity is parallel to the central axis of cylindrical shaped upper portion. Fan further teaches that TiO2 powder is fed to the top of the furnace ([0021-0022], Fig. 2), inherently requiring that the cylindrical shaped upper portion have a first open end. Fan further teaches that TiO2 that has been treated with microwaves in the cylindrical shaped upper portion is then treated by a nitrogen plasma torch, which is located in the funnel shaped lower portion of the furnace, inherently requiring that the cylindrical upper portion have a second open end ([0022], Fig. 2). The Examiner notes that as the first open end is located at the top and the second open end at the bottom of the cylindrical shaped upper portion, Fan reads on wherein the cylindrical shaped upper portion first open end is located on a distal end of the cylindrical shaped upper portion from the cylindrical shaped upper portion second end.
Fan further teaches a top which is attached to the upper portion wall [0023]. In view of the rejection under 35 U.S.C. 112(b) above, the upper portion wall reads upon a top cover in coupled to with the cylindrical shaped upper portion first end, as the limitation as best can be examined requires a cover coupled to the cylindrical shaped upper portion.
Fan further teaches a feeding pipe installed at the top of the reaction furnace used to add titanium dioxide, which is shown in Fig. 2 to be coupled to the top of the furnace (an inlet pipe coupled to the top cover for providing access to the cylindrical shaped upper portion inner cavity, wherein the inlet pipe facilitates titanium dioxide powder to be poured into the cylindrical shaped upper portion inner cavity; [0009,0022], Fig. 2).
Fan further teaches microwave generators are coupled on the upper part of the reaction furnace [0009], and for example three microwave generators are installed (a plurality of microwave emitters coupled to the cylindrical shaped upper portion outer wall; [0023]). Fan further teaches that the present invention makes the Ti and O atoms in the titanium dioxide vibrate strongly through the microwave of extremely short wavelength, so that the Ti-O bonds are elongated and weakened, and then the nitrogen plasma is used for torching, taking O from TiO2 to form NO2, while Ti is precipitated (microwave emitters for directing… titanium dioxide powder, TiO2; [0012]). The Examiner notes that electromagnetic radiation possessing an “extremely short wavelength” would also possess high frequency, as wavelength and frequency are inversely related, thus Fan reads upon microwave the microwave radiation being high frequency.
Fan further teaches that TiO2 powder is blown into the furnace and microwave emitters are placed so that the microwave emitters cause swirling of the suspended TiO2 powder in the center of the furnace, where one of ordinary skill would recognize the microwave emitters work by heating the TiO2 powder, and swirling of the particles would facilitate heating the particles evenly across all sides (wherein the location… even heating of the titanium dioxide powder, TiO2, [0023]). Fan further teaches that TiO2 powder is first treated by the microwave emitters in the upper part of the furnace, then combined with plasma from nitrogen plasma torches in the lower part of the furnace [0022], which would require the TiO2 exiting a bottom open end of the upper portion of the furnace, reading on the cylindrical shaped upper portion cavity being configured to provide the to provide the rotated and evenly heated titanium dioxide powder, TiO2 powder to the cylindrical shaped upper portion second open end.
Fan further teaches the lower part of the furnace is conical and that the upper (analogous to a cylindrical upper portion) and lower (analogous to a funnel shaped lower portion) ends are fastened with screws (a funnel shaped lower portion, coupled to the cylindrical shaped upper portion; [0023]). The Examiner notes that as material flows from the upper to the lower part of the furnace, the lower part of the furnace must have an open top, reading on a first open end coupled to the cylindrical shaped upper portion second open end, the funnel shaped lower portion. As Fan teaches the furnace is constructed from a shell of steel plate [0023], one of ordinary skill would recognize the bottom portion of the furnace consists of a steel wall, reading on a funnel shaped lower portion outer wall. The Examiner notes that a wall arranged in a conical shape inherently contains a conical shaped cavity, Fan thus reading on a funnel shaped lower portion inner cavity formed within the funnel shaped lower portion outer wall and wherein the funnel shaped lower portion inner cavity is conical in shape. Fan further teaches TiO2 is fed from the upper portion of the furnace to the lower portion of the furnace where it is combined with plasma from nitrogen plasma torches in the lower part of the furnace [0023], reading on a funnel for receiving the titanium dioxide powder, TiO2, wherein the inner cavity facilitates a funnel shaped lower portion. Fan further teaches that Ti is precipitated and removed from the bottom of the furnace (Fig. 2, [0021-0022]), thus as TiO2 is fed to the top lower portion of the furnace, and Ti is removed from the bottom of the furnace, the lower portion of the furnace must include a first open end for addition of TiO2 and a second open end for removal of Ti, where material moves between the two, reading on a funnel shaped lower portion first open end and a funnel shaped lower portion second open end, and wherein the second open end of the cylindrical shaped upper portion is in communication with the first open end of the funnel shaped lower portion. The Examiner notes that as Fan teaches Ti is precipitated (i.e. turned from vapor to liquid) in the lower portion of the furnace, Fan reads on the lower portion outer wall including an inner surface configured to facilitate a liquid being transported from the funnel shaped lower portion first open end to funnel shaped lower portion second open end. The Examiner notes that as the upper and lower portions of the furnace, and the cavities created by each portion, are connected, Fan also reads on wherein the cylindrical shaped upper portion inner cavity and the funnel shaped lower portion inner cavity form a funnel cavity.
Fan further teaches that a nitrogen plasma torch generator is installed in the lower portion of the furnace, where the plasma breaks Ti-O bonds and N+ combines with O--- to form NO2 and precipitate Ti (i.e. convert titanium vapor to liquid titanium) (an arc plasma torch generator coupled to the funnel shaped lower portion outer wall, wherein the arc plasma torch generator generates nitrogen, N+ jet, torch into the funnel shaped lower portion inner cavity, wherein the arch plasma torch disassociates the titanium atom, Ti, and the oxygen atoms, O, in the rotated and heated titanium dioxide powder, TiO2, to produce nitrogen dioxide, NO2, and melted titanium, Ti in the funnel shaped lower portion inner cavity; [0022-0023]). Fan further teaches the plasma generators are pointed downwards (wherein the arc plasma torch generator directs the N+ jet torch toward funnel shaped portion second open end; [0011]).
Fan further teaches in Fig. 2 an output pipe extending from the conical lower portion of the reactor through which Ti is removed from the furnace (Fig. 2; an outlet pipe formed in a funnel shaped lower portion for providing the melted titanium, Ti, through the outlet pipe).
Regarding claim 2, Fan teaches the furnace comprises 2 halves (the upper and lower portions), and the inner layer of the furnace is coated in a thick refractory layer (a refractory paste coated on the cylindrical shaped top portion outer wall inner surface and the funnel shaped lower portion outer wall inner surface; [0023]).
Regarding claim 3, Fan teaches an air pump to pump NO2 from the furnace through an exhaust pipe (a gas pump coupled to the furnace outer shell, wherein the gas pump is configured to pump gas from the furnace cavity; [0023]).
Regarding claim 13, Fan teaches a smelting method and equipment for directly smelting titanium metal from titanium dioxide (Title), the equipment being a reaction furnace with a microwave generator, plasma torch generator, and a shell of steel plate, (a microwave gun and arc plasma torch furnace for generating melted titanium, Ti, from titanium dioxide powder, TiO2, a hollow outer shell; [0004,0023]). The Examiner notes that a shell inherently encloses a cavity, and Fan further teaches the furnace is fed nitrogen gas and forms NO2 (a hollow outer shell configured with a cavity to contain gasses therein; [0009,0022]). Fan further teaches a feeding pipe installed on the top of the furnace for adding titanium dioxide to the furnace (an inlet pipe coupled to a first end of the hollow outer shell for allowing access to the cavity for pouring titanium dioxide powder, TiO2, inside the cavity; [0009,0022], Fig. 2). 
Fan further teaches microwave generators are coupled on the upper part of the reaction furnace [0009], and for example three microwave generators are installed (a plurality of microwave emitters coupled to the hollow outer shell, the plurality of microwave emitters; [0023]). Fan further teaches the microwave emitters strongly vibrate the bonds between Ti and O atoms, (directing microwave radiation into the cavity to produce a high temperature zone for lengthening and weakening the valence bonds between the titanium atom, Ti, and the oxygen atoms, O, in the titanium dioxide, TiO2; [0021, 0023]) where the microwave emitters are placed so that the emitters cause swirling of suspended TiO2 powder in the center of the furnace, where one of ordinary skill would recognize the microwave emitters work by heating the TiO2 powder and swirling of the particles would heat the particles evenly across all side (wherein the location of the plurality of microwave emitters are predetermined to facilitate rotation and even heating of the titanium dioxide powder, TiO2; [0021, 0023]). The Examiner notes that electromagnetic radiation possessing an “extremely short wavelength” would also possess high frequency, as wavelength and frequency are inversely related, thus Fan reads upon microwave the microwave radiation being high frequency. 
Fan further teaches an outlet pipe coupled at the bottom of the furnace from which Ti is withdrawn (an outlet pipe coupled to a second end of the hollow outer shell for providing access to the cavity, wherein the first end of the hollow outer shell is distal from the second end of the hollow outer shell; Fig. 2). Fan further teaches that 1-4 nitrogen plasma generators are installed in the lower portion of the furnace, where the plasma breaks Ti-O bonds and N+ combines with O- to form NO2 and precipitate Ti (i.e. convert titanium vapor to liquid titanium) (a plurality of arc plasma torch generators coupled to the hollow outer shell, wherein the plurality of arc plasma torch generators generates a nitrogen, N+ jet, plasma torch into the cavity, wherein the plurality of arc plasma torch generators disassociates the titanium atom, Ti, and the oxygen atoms, O, in the titanium powder, TiO2, to produce nitrogen dioxide, NO2, and melted titanium, Ti; [0022-0023]). Fan further teaches the plasma generators are pointed downwards, towards the Ti outlet pipe (wherein the plurality of arc plasma torch generators direct the nitrogen, N+ jet, plasma torch toward the outlet pipe; [0011], Fig. 2).
	Regarding claim 14, Fan teaches the inner layer of the furnace is coated in a thick refractory layer (a refractory paste coated on the inner wall of the hollow outer shell; [0023]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 4-5 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claims 3 and 14 above, further in view of HEAT-TYTE Furnace Cement, hereinafter HEAT-TYTE.
Regarding claim 4, Fan teaches a refractory layer that should be able to withstand temperatures of 1500 °C [0023], but is silent to the maximum operating temperature of the refractory layer or the refractory layer material used.
HEAT-TYTE teaches a ready to use refractory cement paste that suitable for temperatures up to 1649 °C that adheres to metal, wood, stone, masonry, and brick (wherein the refractory paste can withstand temperatures greater than 1500 °C; paragraph 1). HEAT-TYTE further teaches the cement has excellent bonding strength and will not sag, run, shrink, pull away, crack or crumble due to heating and cooling of the system, and increases efficiencies of heating equipment and helps save fuel (paragraphs 2-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the refractory layer of Fan out of the ready to use refractory cement paste of HEAT-TYTE in order to benefit from the excellent bonding strength and durability of the HEAT-TYTE refractory paste. Doing so would have been further obvious as Fan does not teach a specific material to produce the refractory layer out of, and one of ordinary skill would look to the art to find a suitable material, and HEAT-TYTE teaches a commercially available product that also is capable of withstanding at least 1500 °C temperatures as required by Fan.
Regarding claim 5, Fan teaches the microwave emitters have a power of 100 kW [0023].
Regarding claim 15, Fan teaches a refractory layer that should be able to withstand temperatures of 1500 °C [0023], but is silent to the maximum operating temperature of the refractory layer or the refractory layer material used.
HEAT-TYTE teaches a ready to use refractory cement paste that suitable for temperatures up to 1649 °C that adheres to metal, wood, stone, masonry, and brick (paragraph 1). HEAT-TYTE further teaches the cement has excellent bonding strength and will not sag, run, shrink, pull away, crack or crumble due to heating and cooling of the system, and increases efficiencies of heating equipment and helps save fuel (paragraphs 2-3).
The Examiner notes that claim 15 discloses wherein the refractory paste sustains temperature greater than 1500 °C. As claim 15 is directed to an apparatus, the refractory paste sustaining a temperature greater than 1500 °C comprises an intended use, and an apparatus in the prior art need only be capable of sustaining temperature greater than 1500 °C to read upon the claim. As HEAT-TYTE teaches a cement paste suitable for temperatures of up to 1649 °C, HEAT-TYTE reads upon the intended use. See MPEP § 2114 (II).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the refractory layer of Fan out of the ready to use refractory cement paste of HEAT-TYTE in order to benefit from the excellent bonding strength and durability of the HEAT-TYTE refractory paste. Doing so would have been further obvious as Fan does not teach a specific material to produce the refractory layer out of, and one of ordinary skill would look to the art to find a suitable material, and HEAT-TYTE teaches a commercially available product that also is capable of withstanding at least 1500 °C temperatures as required by Fan.
	Regarding claim 16, Fan teaches an air pump to pump NO2 from the furnace through an exhaust pipe (a gas pump coupled to the furnace outer shell, wherein the gas pump is configured to pump gas from the furnace cavity; [0023]). 

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of HEAT-TYTE as applied to claim 5 above, further in view of evidentiary reference Radiofrequency and Microwave Radiation.
Regarding claim 6, Fan teaches the presence microwave emitters [0023], but is silent to wherein the microwave emitters produce a microwave frequency from 0.3 GHz to 300 GHz.
Radiofrequency and Microwave Radiation teaches that microwave radiation is that in the band of 300 MHz (0.3 GHz) to 300 GHz. As Fan teaches microwave emission, and microwaves are defined as radiation within the 0.3 GHz to 300 GHz frequency range, Fan reads upon producing a frequency from 0.3 GHz to 300 GHz.
Regarding claim 7, Fan teaches three microwave emitters are placed 600 mm from the top of the furnace 60, 180, and 300 degrees clockwise relative to the center of the furnace and are offset by 5 mm, so that the microwave emitters cause swirling of the suspended TiO2 powder in the center of the furnace (wherein the number of plurality of microwave emitters is three, wherein the first of the plurality of microwave emitters is position at 60 degree angle the second of the plurality of microwave emitters is positioned at 180 degree angle, and the third of the plurality of microwave emitters is positioned at 300 degree angle, and shifted 5mm clockwise relative to a single point on a lateral edge of the cylindrical shaped outer portion inner surface; [0023]). The Examiner notes that one of ordinary skill would recognize the microwave emitters work by heating the TiO2 powder, and swirling of the particles would heat the particles evenly across all sides, reading on rotating and evenly heating the titanium dioxide powder, TiO2.
The Examiner notes that as Fan teaches the microwave emitters are all coupled at the same distance from the top of the furnace, and teaches the emitters are angled clockwise relative to the furnace, but are otherwise simply radially coupled in a parallel walled cylinder, the microwave emitters inherently are coupled on an even plane centered upon the lengthwise axis of the cylinder, reading on wherein each of the plurality of microwave emitters emit microwaves at 90 degrees relative to the cylindrical shaped upper portion central axis, and wherein each of the plurality of microwave emitters emit microwaves on the same lateral plane.
Regarding claim 8, Fan teaches the microwave emitters are placed 600 mm from the top of the furnace, where the top 1000 mm of the furnace comprises the upper portion of the furnace (wherein the plurality of microwave emitters are coupled 600mm from the first open end of the cylindrical shaped upper portion; [0023]).
Regarding claim 9, Fan teaches the plasma torch generator is installed in the lower part of the furnace (wherein the arc plasma torch is coupled to the funnel shaped lower portion inner wall; [0022]), and that the arc plasma generator is coupled 20 – 40° below the horizontal [0011], but does not teach how the arc plasma torch is coupled to the funnel shaped lower portion
HEAT-TYTE teaches a ready to use refractory cement paste that suitable for temperatures up to 1649 °C that adheres to metal, wood, stone, masonry, and brick (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the refractory cement paste of HEAT-TYTE to couple the plasma torch generator to the lower portion inner wall of the furnace as the refractory paste of HEAT-TYTE is suited to adhering a wide variety of materials together. Doing so would have been further obvious as the refractory paste of HEAT-TYTE is already used to form the refractory paste layer in the furnace of modified Fan, and using it also to couple the plasma torch generator to the furnace inner wall would eliminate the need for a separate adhesive, reducing the cost and complexity of manufacturing the furnace.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of HEAT-TYTE and evidentiary reference Radiofrequency and Microwave Radiation as applied to claim 9 above, further in view of Nagata et al. (US-20090039572-A1), hereinafter Nagata.
Regarding claim 11, Fan teaches using a plurality of microwave emitters of 100 kW to heat TiO2 powder [0012, 0021, 0023], in a furnace with a refractory layer [0023], but is silent to wherein the high temperature zone generated by the plurality of microwave emitters is 1,200 °C.
Nagata teaches a microwave iron-making furnace (Title), where a 100 kW microwave generator [0027] is used to reduce iron ore in a refractory (Abstract). Nagata further teaches that the microwave generator heats the ore to 1300 – 1500 °C to undergo an endothermic reduction reaction [0021,0031].
The Examiner notes that claim 11 discloses wherein the high temperature zone generated by the plurality of microwave emitters is 1,200 °C. As claim 11 is directed to an apparatus, generation of a high temperature zone of 1,200 °C comprises an intended use, and an apparatus in the prior art need only be capable of creating a high temperature zone to read upon the claim. As Nagata teaches a 100 kW microwave generator to be capable of heating a refractory to the greater temperature of 1300 – 1500 °C, and Fan teaches a microwave emitter of the same power capacity and is also drawn to heating a refractory with microwave energy, one of ordinary skill would recognize that Fan would also be capable of heating a refractory to 1300 – 1500 °, and also be capable of heating the furnace to the lesser temperature of 1,200 °C as required by the instant claim. See MPEP § 2114 (II). 
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of HEAT-TYTE and evidentiary reference Radiofrequency and Microwave Radiation as applied to claim 9 above, further in view of Phoenix Solutions and Boughton et al. (US-20160200583-A1), hereinafter Boughton.
	Regarding claim 12, Fan teaches a plasma torch generator using nitrogen gas [0023], but is silent to the type or model of plasma torch generator used and the temperature generated at of the center of the torch.
	Phoenix Solutions teaches a PT 2000 plasma torch which operates from 200 – 900 kW, which offers high temperatures without high operating costs and is suited for recovering high value-added metals (Torch Power Range). Phoenix Solutions further teaches the torch is suited to using nitrogen as the plasma producing gas (Non-Transferred Arc Torch).
Boughton teaches a chemical activation of carbon using RF and DC plasma (Title), where RF plasma can be generated from a first gas [0018] such as nitrogen gas ([0037], claim 8) with a core temperature ranging from 9000 – 11000 K (8726.85 °C – 10726.85  °C) (wherein the N+ jet torch generates heat between 6,000-10,000 °C at the center of the torch; [0039]) where the RF plasma generator used to generate the plasma may have a power from 10 kW to 1 MW (1000 kW) ([0064], claim 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a PT 2000 plasma torch as taught by Phoenix Solutions as the arc plasma torch of modified Fan which achieves high temperatures and is suited for recovering metals, while keeping operating costs low. Doing so would have been further obvious as Phoenix Solutions is drawn to torches capable of using nitrogen, and Fan teaches creation of a nitrogen plasma. The Examiner notes that claim 12 discloses the temperature of a N+ jet torch generates heat between 6,000-10,000 °C at the center of the torch. As claim 12 is directed to an apparatus, the generation of heat between 6,000-10,000 °C at the center of the torch comprises an intended use, and an apparatus in the prior art need only be capable of performing the intended use to read upon the claim. As Boughton teaches a plasma generator of 10 kW to 1 MW can be used to generate a nitrogen plasma jet with a core temperature of 8726.85 °C – 10726.85 °C, the PT 2000 plasma torch of Phoenix Solutions would be capable of producing at least the 8726.85 °C – 10000 °C portion of the claimed temperature range at the center of the torch. See MPEP § 2114 (II).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of HEAT-TYTE and as applied to claim 16 above, further in view of Nagata and evidentiary reference Radiofrequency and Microwave Radiation.
Regarding claim 17, Fan teaches the microwave emitters have a power of 100 kW [0023], but is silent to wherein the plurality of microwave emitters produce a frequency of from 0.3GHz to 300GHz, and wherein the high temperature zone is at least 1,200°C.
Radiofrequency and Microwave Radiation teaches that microwave radiation is that in the band of 300 MHz (0.3 GHz) to 300 GHz. As Fan teaches microwave emission, and microwaves are defined as radiation within the 0.3 GHz to 300 GHz frequency range, Fan reads upon producing a frequency from 0.3 GHz to 300 GHz.
Nagata teaches a microwave iron-making furnace (Title), where a 100 kW microwave generator [0027] is used to reduce iron ore in a refractory (Abstract). Nagata further teaches that the microwave generator heats the ore to 1300 – 1500 °C to undergo an endothermic reduction reaction [0021,0031].
The Examiner notes that claim 17 discloses wherein the high temperature zone generated by the plurality of microwave emitters is 1,200 °C. As claim 17 is directed to an apparatus, generation of a high temperature zone of 1,200 °C comprises an intended use, and an apparatus in the prior art need only be capable of creating a high temperature zone to read upon the claim. As Nagata teaches a 100 kW microwave generator to be capable of heating a refractory to the greater temperature of 1300 – 1500 °C, and Fan teaches a microwave emitter of the same power capacity and is also drawn to heating a refractory with microwave energy, one of ordinary skill would recognize that Fan would also be capable of heating a refractory to 1300 – 1500 °, and also be capable of heating the furnace to the lesser temperature of 1,200 °C as required by the instant claim. See MPEP § 2114 (II). 
Regarding claim 18, Fan teaches three microwave emitters are placed 600 mm from the top of the furnace 60, 180, and 300 degrees clockwise relative to the center of the furnace and are offset by 5 mm, so that the microwave emitters cause swirling of the suspended TiO2 powder in the center of the furnace (wherein the number of plurality of microwave emitters is three, wherein each of the plurality of microwave emitters is coupled to the hollow outer shell at 600mm from the hollow shell first end, wherein the first of the plurality of microwave emitters is position at a 60 degree angle, the second of the plurality of microwave emitters is positioned at a 180 degree angle and the third of the plurality of microwave emitters is positioned at a 300 degree angle relative to a single point on a lateral edge of the cylindrical shaped outer portion inner surface for rotating and evenly heating the titanium dioxide powder, TiO2; [0023]). The Examiner notes that one of ordinary skill would recognize the microwave emitters work by heating the TiO2 powder, and swirling of the particles would heat the particles evenly across all sides, reading on rotating and evenly heating the titanium dioxide powder, TiO2.
The Examiner notes that as Fan teaches the microwave emitters are all coupled at the same distance from the top of the furnace, and teaches the emitters are angled clockwise relative to the furnace, but are otherwise simply radially coupled in a parallel walled cylinder, the microwave emitters inherently are coupled on an even plane centered upon the lengthwise axis of the cylinder, reading on wherein each of the plurality of microwave emitters emit microwaves into the cavity at 90 degrees angle relative to the cylindrical shaped upper portion central axis, and wherein each of the plurality of microwave emitters emit microwaves on the same lateral plane.
Regarding claim 19, Fan teaches the plasma torch generator is installed in the furnace 400 mm from the bottom of the furnace (wherein the arc plasma torch is coupled to the hollow shell outer wall, wherein the plurality of arc plasma torch generators are coupled to the hollow outer shell at least 400mm from the hollow outer shell second end; [0022]), and that the arc plasma generator is coupled 20 – 40° below the horizontal [0011], but does not teach how the arc plasma torch is coupled to the hollow shell outer wall.
HEAT-TYTE teaches a ready to use refractory cement paste that suitable for temperatures up to 1649 °C that adheres to metal, wood, stone, masonry, and brick (paragraph 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the refractory cement paste of HEAT-TYTE to couple the plasma torch generator to the lower portion inner wall of the furnace as the refractory paste of HEAT-TYTE is suited to adhering a wide variety of materials together. Doing so would have been further obvious as the refractory paste of HEAT-TYTE is already used to form the refractory paste layer in the furnace of modified Fan, and using it also to couple the plasma torch generator to the furnace inner wall would eliminate the need for a separate adhesive, reducing the cost and complexity of manufacturing the furnace.
	Regarding claim 20, modified Fan teaches microwave emitters with a power of 100 kW (Fan: [0023]), which is capable of being used to reduce iron ore in a refractory (Nagata: Abstract, [0027]) by heating the ore to 1300 – 1500 °C to undergo an endothermic reduction reaction (Nagata: [0021,0031]).
The Examiner notes that claim 20 discloses wherein the high temperature zone generated by the plurality of microwave emitters is 1,200 °C. As claim 20 is directed to an apparatus, generation of a high temperature zone of 1,200 °C comprises an intended use, and an apparatus in the prior art need only be capable of creating a high temperature zone to read upon the claim. As Nagata teaches a 100 kW microwave generator to be capable of heating a refractory to the greater temperature of 1300 – 1500 °C, and Fan teaches a microwave emitter of the same power capacity and is also drawn to heating a refractory with microwave energy, one of ordinary skill would recognize that Fan would be capable of heating a refractory to 1300 – 1500 ° and be capable of heating the furnace to the lesser temperature of 1,200 °C as required by the instant claim. See MPEP § 2114 (II). 

Status of Art Rejection
Claim 10 is free of the prior art, but is rejected under 35 U.S.C. 112(a) and 112(b) as discussed above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733                                                                                                                                                                                                        
/VANESSA T. LUK/Primary Examiner, Art Unit 1733